Order denying plaintiff’s motion to direct the clerk to prefer this cause and place it on the day calendar for trial pursuant to rule 6 of the Kings County Supreme Court Rules, Trial Term, reversed upon the law, with ten dollars costs and disbursements, and motion granted. The action is to recover damages for the breach of an alleged contract by which defendants agreed to pay plaintiff all the expenses incurred and to be incurred by her as a private patient until she shall have made a full and complete recovery. Such an action comes within the provisions of ride 6. We do not agree with the decision in Matter of Lyons v. Burtis (157 Misc. 325) in so far as it holds that rule 6 applies only to causes of action arising out of commercial transactions. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.